On Respondent’s Petition for Rehearing
LUSK, J.
The- petitioner argues -that the case of Wheatley v. Carl Halvorson, Inc., 213 Or 228, 323 P2d 49, does *401not control the decision here because the corporation which employed the plaintiff under an express contract, to-wit, Carl M. Halvorson, Inc., was not sued as such but as a member of a joint adventure, and plaintiff’s claims are against the joint adventure and Halvorson Contracting Corporation, not against his employer, Carl M. Halvorson, Inc. Therefore, it is said that the rule of law which precludes recovery of compensation on implied contract by an employee from his employer for extra services of a similar nature to those rendered under his contract of employment, is without application.
That may be true, though the fact that the services for which compensation is claimed were of the same nature as those which the plaintiff was employed by Carl M. Halvorson, Inc. to perform certainly has an important bearing on the question whether the plaintiff made a case sufficient for submission to the jury. In the case of Wheatley v. Carl Halvorson, Inc., supra, we held not only that the judgment must be reversed because the defendants were sued jointly as members of a joint adventure, while the jury returned a verdict against but one of them, but we went further and determined that the evidence faded to show that the plaintiff’s proof was sufficient as against any of the defendants, either jointly or separately. "We said, at page 251:
“* * * Plaintiffs right to claim extra compensation from Carl M. Halvorson [Inc.] as Ms sole employer or from the partnership is, under the facts of this case, foreclosed by the contemporaneous construction which both parties and particularly the plaintiff placed upon the transaction.” (Italics added)
In all relevant, substantial particulars, the facts here are the same as in the former case. If it should *402be said that the statement which we have quoted was unnecessary to the decision, a sufficient answer is that it was based upon a thorough and minute examination of the testimony, as the opinion of Mr. Justice Brand discloses, and was made with due regard to the effect of the language used. We may add that whether applied to that case or to the present one, it is, in our opinion, a correct statement.
The petition for rehearing is denied.